716



          OFFICE   OF THE A’ITORNEY    GENERAL   OF TEXAS
                              AUSTIN




HonorableWilliam J. Lawson
Secretary of State
Austin,    Texas

Deer mm     LeTSOlt~




            "The Act does not mention the granting of
      a oomutssfon,but does require that an oath be
      taken and a bond exeouted. le would appreciate
      an opinion from your Departmmt as to whether
       the aormrdssionshould be executed by this De-
       partment or whether it should be exeouted by
      'the&oard of Water En&Lneore.*
       .

    Ronorable William J. Larson - page 2

              Article 2040 of the Revised Ctvil Statutes of
    Texas, declsrest
               *The Governor shall comdsslon all offi-
           cars except Gwernor, members of Congress,
           electors for President end VfoeGPresidentof
           the United States, manbars of the Legislature
           and nunicipal officers.?.
              Members of the Board oi Mreotors of ,SanJacinto
    Conservationand Reclamation gistriot, provided for In R.2.
    No. m@q, Ch. 013, dcts of the 4W.h Legislature,Regular
    Session, are officers within the meaning oi the statute
    above quoted.
               Section 6 of the Act rendet
                 *The management and control of all the
           affairs of said District shell be vested in,
           a& the pevers, rights. privileges,andfun%+
           tlons of the District shall be exercisedby,
           a Board of Dlreotors OonsistSng Of six (6)
           rimnbers, all of whom shall be freehold property
           taxpayers.arrl legal voters of such District.
           Such Board of Directors shall be appointedaJ
           the State Board of Bater Rngineers as soon as'
           practicableafter the Dassage of this Act, two
           (2) of the laerrbers to be appointed for a ~term
           of two (2) years, Go (2) of the members there-
           of to be appointedfor a term of four (4) years,
           and two (2) of th8 membero thereof to be ap-
           pointed for a term 0f six (6) years, and upon
           thtjoxplrationof the respective terms of sazld
           firactors, the su~eessorsof each and all of
           them shall be appointedby the State Board of
           Yater aginosrs thereafterfor a term of six
            (6) yeara- The directors shell hold ofMce
           after their appointmentand qualificationun-
            til their.sucoessors.shallbe appolntad'and
            qualifiad. shoulrlany vacancy occ-urin the
           Doard of Directors, the same shall be fllled
            jn like tnannerby the State Board of Water
            i%xginoers for the unexpired term. The direot-
            ors appointed shall, uithin thirty (30) days
            after their appolntmont,qualify by taldng the
            official oath required of County Commissioners,
           .and shall execute bond in the sum of Five




,
hlonorableBilliam J. Lawson - page 3



     ThoasPad Dollars ($S,Doo),payable to the Dis-
     trict, the sufficieueyof wUc.h boPd shall be
     determinedby the State Board of later Engineers,
     which bonds after bsing recorded in the official
     bond records of the county in which the District
     nmintains its office shall be depositedrith the
     depositoryselected end apyromd for the deposit
     of the funds of the District. Provided, the
     present tioardof six (6) direotors of the San
     Jacinto River Conaerrationand ReclamationMs-
     triot, appointednuder the authority of Chapter
     4~~3,Acts of the Regular Session of the Forty-
     fifth Legislatureshall continue to serve as
     such until the Board of Mreetore appointedby
     the State Boa* of Water Rngineers as herein pro-
     vided has quallfis&*
          The direotorfttherein mentioned are not uxme em-
ployees,but they are,offioerewith edsduistratiteparers,
and as such officers they should be comsdssinuedby the
Governor es other public effioers are cooanissioned.